Robert J. Feinstein
Bradford J. Sandler
Steven W. Golden
PACHULSKI STANG ZIEHL & JONES LLP
780 Third Avenue, 34th Floor
New York, NY 10017
Telephone: (212) 561-7700
Facsimile: (212) 561-7777
rfeinstein@pszjlaw.com
bsandler@pszjlaw.com
sgolden@pszjlaw.com

Counsel for the GUC Trustee of
the GUC Trust

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
                                                               :
In re                                                          :                Chapter 11
                                                               :
INTERNATIONAL SHIPHOLDING                                      :                Case No. 16-12220 (SMB)
CORPORATION., et al.,           1                              :
                                                               :                Jointly Administered
                                                               :
                  Reorganized Debtors.                         :
---------------------------------------------------------------x

   NOTICE OF CONTINUANCE OF HEARING OF CERTAIN CLAIM OBJECTIONS

         PLEASE TAKE NOTICE that, on February 2, 2018, Robert N. Michaelson (the “GUC

Trustee”), in his capacity as trustee of the International Shipholding GUC Trust (the “GUC

Trust”), filed the GUC Trustee’s Fifth Omnibus (Non-Substantive) Objection to Claims




1 The Reorganized Debtors in these cases, along with the last four digits of each Reorganized Debtor’s federal tax
identification number, are: International Shipholding Corporation (9662); Enterprise Ship Co. (9059); Sulphur
Carriers, Inc. (8965); Central Gulf Lines, Inc. (8979); Coastal Carriers, Inc. (6278); Waterman Steamship Corporation
(0640); N.W. Johnsen & Co., Inc. (8006); LMS Shipmanagement, Inc. (0660); U.S. United Ocean Services, LLC
(1160); Mary Ann Hudson, LLC (8478); Sheila McDevitt, LLC (8380); Tower LLC (6755); Frascati Shops, Inc.
(7875); Gulf South Shipping PTE LTD (8628); LCI Shipholdings, Inc. (8094); and Marco Shipping Company PTE
LTD (4570). The service address for each of the above Reorganized Debtors is 2200 Eller Drive, P.O. Box 13038,
Fort Lauderdale, FL 33316.


DOCS_SF:96168.5
(Insufficient Documentation, No Amount, and Late Filed Claims) [Docket No. 909] (the “Fifth

Omnibus Objection”)2

         PLEASE TAKE FURTHER NOTICE that, a hearing (the “Hearing”) on the Fifth

Omnibus Objection, which was originally scheduled for March 8, 2018 at 10:00 a.m. (ET), and

adjourned most recently to October30, 2018 at 10:00 a.m. (ET) solely with respect to the Claim

listed on Exhibit A attached hereto has been adjourned to November 29, 2018 at 10:00 a.m.

(ET). The Hearing will be held before the Honorable Stuart M. Bernstein, United States

Bankruptcy Judge, at the United States Bankruptcy Court of the Southern District of New York,

Alexander Hamilton Custom House, One Bowling Green, New York, New York 10004.

         PLEASE TAKE FURTHER NOTICE that the time to respond or otherwise object to

the Fifth Omnibus Objection has been extended to November 21, 2018 at 4:00 p.m. (ET) (the

“Response Deadline”) solely for the Claimant listed on Exhibit A.

         PLEASE TAKE FURTHER NOTICE that, in the event no response to the Fifth

Omnibus Objection is received on or before the Response Deadline, the Court may enter an order

sustaining the Fifth Omnibus Objection without a hearing.




2Capitalized termed used but not otherwise defined herein shall have the meanings ascribed to such terms in the fifth
Omnibus Objection.

                                                         2
DOCS_SF:96168.5
Dated: October 29, 2018
       New York, New York   PACHULSKI STANG ZIEHL & JONES LLP

                            /s/ Steven W. Golden
                            Robert J. Feinstein
                            Bradford J. Sandler
                            Steven W. Golden
                            780 Third Avenue, 34th Floor
                            New York, NY 10017
                            Telephone: (212) 561-7700
                            Facsimile: (212) 561-7777
                            Email: rfeinstein@pszjlaw.com
                                      bsandler@pszjlaw.com
                                      sgolden@pszjlaw.com
                            Counsel for the GUC Trustee of the GUC Trust




                                   3
DOCS_SF:96168.5
                               EXHIBIT A

                              Claim        Claim
               Claimaint                                       Debtor Name
                           Objection No.    No.
Lanaux, Michel E.          Fifth Omnibus    710    Central Gulf Lines, Inc.




   DOCS_SF:96168.5
